DISSENTING OPINIÓN. McCulloch, C. J., and Smith, J., dissenting. The 'evidence was sufficient to warrant ,a finding that the conduct of appellant amounted' to concealment' of the fact that delivery of the automobile wtas procured by its own agent without surrender of the bill of lading. The jury found that the automobile was in fact delivered by the oarrier to appellant's agent, and the failure to disclose that fact, when the carrier was called on to pay damages on account of the alleged wrongful delivery, was a concealment. The assertion of the claim was equivalent, under the circumstances, to an affirmation that the delivery was wrongful, and since it is found by the jury that the representation was false, it amounts to a concealment of fact which prevented- the statute of limitations from beginning to run until the discovery of the fraud. Conditt v. Holden, 92 Ark. 618. The judgment should, we think, be affirmed.